IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,471-01




EX PARTE WILLIAM C. SCHILLING, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2006CR7994-W1 IN THE 226TH DISTRICT COURT
FROM BEXAR COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of six counts of
aggravated sexual assault and four counts of indecency with a child.  He was sentenced to
imprisonment for fifty years on each sexual assault count and twenty years on each indecency count. 
The Fourth Court of Appeals affirmed his convictions.  Schilling v. State, No. 04-08-00591-CR (Tex.
App.—San Antonio 2009, pet. ref’d).
            Applicant contends that trial counsel was ineffective, the State failed to disclose exculpatory
and impeachment evidence, the State knowingly relied on perjured testimony, and appellate counsel
was ineffective.  
            Judge Andrew W. Carruthers, the criminal law magistrate in Bexar County, held a live
evidentiary hearing and made findings of fact and conclusions of law.  He recommended that we
deny this application.  Nothing in the record indicates, however, that the trial court adopted his
findings and conclusions.  Under Article 11.07, although a trial court may appoint a magistrate to
make findings of fact and conclusions of law, the trial court should adopt or approve these findings
and conclusions if it wishes this Court to consider them.  Tex. Code Crim. Proc. art. 11.07, § 3(d). 
Accordingly, the trial court shall make new findings and conclusions or adopt Judge Carruthers’
findings and conclusions. 
            This application will be held in abeyance until the trial court has complied with this order. 
A supplemental transcript containing the trial court’s findings and conclusions shall be forwarded
to this Court within 60 days of the date of this order.  Any extensions of time shall be obtained from
this Court.
 
Filed: October 9, 2013
Do not publish